DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Emanuele on March 8, 2022.
The application has been amended as follows:
	In claim 27, line 1, delete “25” and replace with --26--
Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a radiotherapy system comprising a radiotherapy device configured to deliver a radiotherapy to a patient and a treatment controller having one or more processors and a non-transitory, tangible storage medium containing instructions that, when executed, cause the one or more processors to: calculate an effective dose of radiation to circulating immune cells in blood (EDIC) for the patient by summing all EUDs for all organs in the target irradiation area; and generate a new patient-specific radiotherapy treatment plan for the patient, wherein the new patient-specific 
Prior art fails to disclose a method for treating a patient, the method comprising: calculating an effective dose of radiation to circulating immune cells in blood (EDIC) for the patient by summing all EUDs for all organs in the target irradiation area; generating a new patient-specific radiotherapy treatment plan for the patient, wherein the new patient-specific radiotherapy treatment plan decreases a calculated EDIC relative to the initial radiotherapy treatment plan; and delivering radiotherapy to the patient according to the new patient-specific radiotherapy treatment plan, as claimed in claim 12.  Claims 13-24 are allowed by virtue of their dependency on claim 12.
Prior art fails to disclose a radiotherapy treatment controller comprising one or more processors and a non-transitory, tangible storage medium containing instructions that, when executed, cause the one or more processors to: calculate an effective dose of radiation to circulating immune cells in blood (EDIC) for the patient by summing all EUDs for all organs in the target irradiation area; and generate a new patient-specific radiotherapy treatment plan for the patient, wherein the new patient-specific radiotherapy treatment plan decreases a calculated EDIC relative to the initial radiotherapy treatment plan, as claimed in claim 25.  Claims 26-35 are allowed by virtue of their dependency on claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 8, 2022